[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISION]
The plaintiff FDIC moves to strike this case from the jury list. The file reflects that the defendant did not file his claim to the jury list until January 28, 1994, more than ten days after the pleadings were closed.
A case shall be entered upon the docket as a jury case upon the written request of either party made to the clerk within thirty days of the return date or ten days after an issue of fact is joined. Connecticut General Statutes § 52-215. A party has ten days after the pleadings are closed to file a claim for a jury trial. [Masto v. [Board ofEducation], 200 Conn. 482, 488 (1986). Here no timely request was filed.
Although the court may at any time enter a case on the jury docket by order, this court is not convinced it should do so here.
Accordingly, the motion to strike from the jury list is CT Page 4786 granted.
McDONALD, J.